DETAILED ACTION
Claims 1 and 6-22 are pending. Claims 3-5 and 8 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2022 was filed prior to the mailing date of the mailing of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 2/21/2022.  These drawings are not acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” (see Fig. 1,4,6,7) has been used to designate a hex end fitting, a gasket and some type of surface in Fig.7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In claim 10, the limitation “independent closure means” is being interpreted under 35 USC 112(f).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1,6,7,9,10,12-17,21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erhardt (20100193043) in view of Story (US 1274103).
Regarding claim 1, Erhardt discloses a modified valve (110,Fig. 1,3,7a-7d, as shown below) comprising: 
- a body (200,230) having first and second and third connectors (at 130,240,204), forming a coplanar, T- shaped configuration (see Fig. 7a), at least said first and second connectors being adapted for connection to a respective element of a fluid circulation system; and 
- a ball valve member (112) enclosed internally within the body and having first and second and third apertures (122  is considered having the first and second apertures in as much as applicant’s first and second apertures (see Fig 4 of the instant application, numerals 31,32) and a third aperture at 124, as shown in Figure 7a of Erhardt)  form a corresponding coplanar, t-shaped configuration, said ball valve member being arranged for selective rotation of the first, second, and third apertures in the shared plane of the first, second, and third connectors between a range of positions;
 comprising: 
- a first open position (fig. 7b) allowing fluid communication between the first connector and the third connector, but not the second connector; 
- a second open position (fig. 7c), allowing fluid communication between the second connector and the third connector, but not the first connector; 
- a third open position (fig. 7a), allowing fluid communication between all of the first connector, the second connector, and the third connector; and 
- a closed position (fig. 7d), allowing fluid communication between the first connector and the second connector, but not the third connector.

    PNG
    media_image1.png
    1143
    720
    media_image1.png
    Greyscale


Erhardt is silent to having the body further comprises a fourth connector; and 
- the ball valve member further comprises a conduit comprising a channel formed in the outer surface of the ball valve member and in communication with one of said first, second and third apertures to permit fluid communication between said fourth connector and at least two of said first, second and third connectors in each of said range of positions of the ball valve member.
Story teaches the use of a connector (the uppermost part of 11 having an external thread connected to cap 16); and the valve member (11) further comprises a conduit (15) comprising a channel (the small outer opening of 15 at the top of 11) formed in the outer surface of the valve member and in communication with one of the first, second and third apertures (aperture at 14) to permit fluid communication between the connector and at least two of the first, second and third connectors (the left or right connectors 7) in each of said range of positions of the valve member.

    PNG
    media_image2.png
    824
    641
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the conduit and connector with channel as taught by Story into the device of Erhardt, to have the body further comprises a fourth connector; and the ball valve member further comprises a conduit comprising a channel formed in the outer surface of the ball valve member and in communication with one of said first, second and third apertures to permit fluid communication between said fourth connector and at least two of said first, second and third connectors in each of said range of positions of the ball valve member, in order to clean out the openings in the pipe when it has become clogged (Story, col. 2,lns. 15-27).

Regarding claim 6, Story when combined with Erhardt, discloses the channel extends to said one of said first, second and third apertures from an entry point (the top of 11 in Story) on the surface of the ball valve member located outside the shared plane (in Erhardt, in Figure 5, shows the valve 100, the plane going through stem at 117 is outside of the shared plane in Erhardt)  of the first, second and third apertures.  

Regarding claim 7, Story discloses the channel extends to an aperture from an entry point (the top of 11 in Story, Fig. 2) located generally equidistant from said first, second apertures, and therefore, when combined with Erhardt, discloses the channel extends to the third aperture from an entry point (the top of 11 in Story) located generally equidistant from said first, second and third apertures.
Regarding claim 9, Erhardt discloses, as discussed in claim 1, - a first open position (fig. 7b) allowing fluid communication between the first connector and the third connector, but not the second connector; - a second open position (fig. 7c), allowing fluid communication between the second connector and the third connector, but not the first connector; - a third open position (fig. 7a), allowing fluid communication between all of the first connector, the second connector, and the third connector; and - a closed position (fig. 7d), allowing fluid communication between the first connector and the second connector, but not the third connector.
Therefore, since the connection in Story is through the actuator stem, the modification of Erhardt, would permit the stem to have a fourth connection that communicates with the first, second and third connectors in Erhardt, thereby comprising; 	- when the ball valve member is in the first open position, fluid communication is further allowed between the fourth connector and the first and third connectors, but not the second connector; 
 	- when the ball valve member is in the second open position, fluid communication is further allowed between the fourth connector and the second and third connectors, but not the first connector; 
 	- when the ball valve member is in the third open position, fluid communication is further allowed between the fourth connector and all of the first, second and third connectors; and 
 	- when the ball valve member is in the closed position, fluid communication is further allowed between the fourth connector and the first and second connectors, but not the third connector.  
 	Regarding claim 10, Story discloses the connector having the independent closure means (16, cap), and therefore when combined with Erhardt discloses
wherein at least one of the third and  fourth connectors is provided with independent closure means.  
 	Regarding claim 12, Erhardt discloses a manually (116,117, see Fig. 5) or electrically operated actuator arranged to effect motion of the ball valve member from one position to another.  
  	Regarding claim 13, Story discloses the actuator is incorporated into one of the connectors (as shown in Figure 2).  
 	Regarding claim 14, Erhardt and Story are silent to having the actuator is incorporated into the third connector.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to situate the actuator with the third connector, in order to have the connector openings to be located at the desired locations of the mating existing locations for the application the device is being utilized. And since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
 	Regarding claim 15, Story discloses the actuator (17,14’) is formed as a rotatable pipe section (14’) connected to said connector and adapted to effect rotation of the valve member by engaging with one of the first, second apertures thereof, and 
therefore, when combined with Erhardt discloses, the actuator is formed as a rotatable pipe section connected to said connector and adapted to effect rotation of the ball valve member by engaging with one of the first, second and third apertures thereof.
 	Regarding claim 16, Story discloses the actuator further comprises a rotatable collar (17) provided on said connector and adapted to effect rotation of said rotatable pipe section and thereby the valve member, and therefore, when combined with Erhardt discloses, the actuator further comprises a rotatable collar provided on said connector and adapted to effect rotation of said rotatable pipe section and thereby the ball valve member.  
 
 	Regarding claim 17, Erhardt discloses the valve is a boiler service and maintenance valve (100, para.0003, Fig. 8), the fluid circulation system is a water heating system, the first and second connectors are adapted for connection to flow or return pipes of said water heating system (valve 100 connects to 306 and 304, flow and return pipes in that they are connected to the vertical pipe above the valve 100), the third connector is a flush entrance (the connection to 320 is capable of flushing the valve), and when combined with Story discloses that the fourth connector is an access port for a filling loop.  
 	Regarding "for a filling loop", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 	Regarding claim 21, Story discloses the actuator (17,14’) is formed as a rotatable pipe section (14’) connected to said connector and adapted to effect rotation of the valve member by engaging with the conduit, and therefore, when combined with Erhardt discloses, the actuator is formed as a rotatable pipe section connected to said connector and adapted to effect rotation of the ball valve member by engaging with the conduit. 	
 	Regarding claim 22, Story discloses the actuator further comprises a rotatable collar (17) provided on said connector and adapted to effect rotation of said rotatable pipe section and thereby the valve member, and therefore, when combined with Erhardt discloses, the actuator further comprises a rotatable collar provided on said connector and adapted to effect rotation of said rotatable pipe section and thereby the ball valve member.  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erhardt (20100193043) in view of Story (US 1274103) and further in view Tejamo (US 20100230624).
Regarding claim 11, Erhardt and Story disclose all of the features of the claimed invention, including the first, second, third and fourth connectors, although are silent to having that the shape of the body is generally cuboid, and comprises: - first and second opposed faces, housing the first and second connectors, respectively; - a third face, orthogonal to said first and second faces, and housing the third connector; - a fourth face, opposed to said third face; and - fifth and sixth opposed faces, orthogonal to said third face; and wherein the fourth connector is housed in one of said fifth or sixth faces. 
Tejamo discloses a ball valve (100) which teaches the use of a body (1) having a cuboid shape as shown in figures 1-3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a cuboid body shape as taught by Tejamo, for the housing shape in Erhardt, in the combined device of Erhardt and Story, to have the shape of the body being generally cuboid, and comprises: - first and second opposed faces, housing the first and second connectors, respectively; - a third face, orthogonal to said first and second faces, and housing the third connector; - a fourth face, opposed to said third face; and - fifth and sixth opposed faces, orthogonal to said third face; and wherein the fourth connector is housed in one of said fifth or sixth faces, in order to provide a ball valve that can be installed leak-free, unto a flat surface at a predetermined position and occupies a very small amount of space available for a given size valve (Tejamo, para.0005).
 	Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 10458662) in view of Erhardt (20100193043) and Story (US 1274103).
	Regarding claim 18, Olsen et al. discloses a fluid circulation system (see Fig. 22) comprising at least two pipe elements (any two of the 4 items indicated as 500), and a pair of valves (522 in each manifold device 500, see Fig. 21), each member of said pair of valves being installed in a different said pipe element.
 	Olsen is silent to having the pair of valves, each being the valve of claim 1.
 	Erhardt and Story discloses a fluid circulation system having the valve of claim 1, as discussed above. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the valve of claim 1 as taught by Erhardt and Story for the valves of Olsen et al. in order to clean out the openings in the pipe when it has become clogged (Story, col. 2,lns. 15-27).
 	Regarding claim 19, Olsen et al. disclose a fluid circulation system as claimed in claim 18, wherein said fluid circulation system is a heating system further comprising a boiler, and at least one radiator (col.2, lns. 2-6).

 	Regarding claim 20, Olsen et al., Erhardt and Story disclose all of the features of the claimed invention although are silent to having the step of connecting servicing apparatus to the third connector of at least one valve.  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have that the step of connecting servicing apparatus to the third connector of at least one valve, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70) and in order to align the fluid connections to the proper mating joint locations.
 	Regarding method claim 20, the device shown by Olsen et al., Erhardt and Story will perform the methods as recited in claim 20, during normal operational use of the device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carter (US 10533485) discloses a similar ball valve but does not have the third position as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/
           Primary Examiner, Art Unit 3753